*229APPLICATION FOP REHEARING.
1. A petition for rehearing, which does not set forth the grounds oa which the complainant charges the judgment is erroneous, does not comply with the law and will not be entertained by the Court
2. Though, at times, appellate Courts have countenanced petitions not presented in compliance with the mandatory requirements of the law, where the party in adyerse interest -has made no objection, yet, the law must be 'enforced in any case when the Court is asked either by motion to dismiss or by rule to declare the judgment final, to reject the petition for rehearing.
DUFOUR, J.
The City of New Orleans" has presented am application for a rehearing couched in the folowing language;
“That the opinion and decree rendered in this cause on the 19th clay, of February, 1906, is erroneous and contrary to the law and evidence and prejudicial to the interest of petitioner and that a rehearing should be granted in this matter?’'
Armbuster thereupon moved to dismiss the application on the grounds;
First. That the so-called petition for rehearing is not such a petition as is required by law and presents nothing upon which this Court can act.”
• Second. That the City of New Orleans has acquiesed in the judgment of this Court by proceedings taken by it in the Criminal Court by proceedings taken by it in the Criminal District Court on March 1st, 1906, a duly certified copy of same being hereto annexed as part herein,”
Article 912 of the Code of Practice is as follows;
“⅛ the interyal between the day upon which the judgment is rendered and that on which it becomes final, a party dissatisfied with the judgment may apply to the Court for a new hearing in the cause; and for this purpose shall present a petition, ■ in which’ he shall state substantially the reasons for which he thinks the judgment erroneous, and shall cite authorities in support of his opinion.”
Rule 10 of this Court is substantially like the corresponding one of the Supreme Court, and is thus stated:
“Applications for rehearing must be by petition filed within *230six judicial days after the rendition of the decree which delay may be extended upon proper showing, and must be accompanied or followed (where delay has been granted) by three copies of a printed or written statement of all the points and authorities on which the party founds his application.”
March 19th, 1906.
In this instance no special reasons are assigned to show error in the decree, and no delay was asked for to furnish points or authorities in support of the application.
In Lacroix vs. Camors, 34 An. 639, the petition for rehearing alleged error in the judgment, and on motion a delay of fifteen days was granted to file a brief in support of the complaint.
The Court, after citing 30 An. 190,-30, An. 1349-34, A. 379, 380, said:
“The Code of Practice and the rule both unequivocally and positively require that the application for rehearing must disclose the reasons for which the judgment is charged to be erroneous. In the exercise of its discretion the Court has provided for a delay to allow the party complaining to elaborate his points, upon which the Code is silent. But under either proceedings, the application must contain the grounds on which the judgment is assailed.
It is therefore clear that an aplication for rehearing which complies neither with the Code nor with the rule of Court, is fatally defective and cannot retard the operation of the law under which the judgment becomes final.
The application in this case, complying with neither, cannot be entertained by this Court.”
The first ground of dismissal being founded, we need not inquire into the second.
The motion to dismiss the application must prevail.
It is therefore ordered that the application for rehearing herein presented be dismissed.